Citation Nr: 9905400	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-30 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.

Entitlement to service connection for disorders of the feet, 
including a disorder manifested by ulcers, corns, and 
calluses, and a skin condition.

Entitlement to an increased evaluation for residuals fracture 
of the right ankle, currently rated 30 percent.

Entitlement to a higher initial evaluation for total left 
knee replacement, currently rated 30 percent.

Entitlement to a higher initial evaluation for arthritis of 
the spine, currently rated 10 percent.

Entitlement to an increased evaluation for a scar of the 
occipital region, currently rated 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 1995 and later RO rating decisions that determined 
there was no new and material evidence to reopen a claim for 
service connection for a psychiatric disability; denied 
service connection for disorders of the feet, including a 
disorder manifested by ulcers, corns, and calluses, and a 
skin condition; denied an increased evaluation for residuals 
of fracture of the right ankle (rated 30 percent); granted 
secondary service connection for total replacement of the 
left knee and assigned a 30 percent rating; granted secondary 
service connection for arthritis of the spine and assigned a 
10 percent rating; and denied an increased evaluation for a 
scar of the occipital region (rated 10 percent).



FINDINGS OF FACT

1.  An unappealed RO rating decision in September 1946 denied 
service connection for a psychiatric disability.

2.  Evidence submitted since the September 1946 RO rating 
decision, denying service connection for a psychiatric 
disability, is cumulative in nature, and does not tend to 
prove the merits of the veteran's claim as it does not show 
the presence of a chronic psychiatric condition; the evidence 
is not of such significance that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a psychiatric disability.

3.  The veteran has not submitted competent (medical) 
evidence linking his current disorders of the feet, first 
found many years after service, to an incident of service, 
including acute foot conditions treated in service, or to a 
service-connected disability.

4.  The residuals of fracture of the right ankle are 
manifested primarily by a healed malunion fracture of the 
lateral fibula and tibia, complaints of pain, an asymptomatic 
scar, marked limitation of motion, and mild right tibial 
neuropathy; the neurological deficits do not produce 
additional functional impairment, and nonunion of the fibula 
and tibia with loose motion or fusion of the ankle in plantar 
flexion at more than 40 degree or in dorsiflexion at more 
than 10 degrees is not found.

5.  The veteran's left knee disorder is manifested primarily 
by complaints of pain, an asymptomatic scar, slight 
limitation of motion, and a total knee replacement with 
prosthetic components in excellent position; severe painful 
weakness or motion in the left knee area is not found.

6.  The veteran's low back disability is manifested primarily 
by complaints of pain, arthritis of the lumbosacral spine, 
and mild limitation of motion that produce no more than 
slight functional impairment; neurological deficits, muscle 
spasms or other symptoms that produce moderate functional 
impairment are not found.

7.  A scar of the occipital area is not found.



CONCLUSIONS OF LAW


1.  The additional evidence submitted subsequent to the 
September 1946 RO rating decision, denying service connection 
for a psychiatric disability, is not new and material; the 
claim is not reopened; and the prior unappealed rating 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1008; effective Jan. 25, 1936, to 
Dec. 31, 1957; 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1103 
(1998).


2.  The claim for service connection for disorders of the 
feet, including a disorder manifested by ulcers, corns, and 
calluses, and a skin condition, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


3.  The criteria for a rating in excess of 30 percent for 
residuals of fracture of the right ankle are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71, Plate II, 4.71a, Codes 5262, 5270, 5271 (1998).


4.  The criteria for a rating in excess of 30 percent for a 
total left knee replacement are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 
4.71a, Code 5055 (1998).


5.  The criteria for a rating in excess of 10 percent for 
arthritis of the lumbosacral spine are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Codes 5003, 5292 (1998).


6.  The criteria for a rating in excess of 10 percent for a 
scar of the occipital area are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Codes 7800, 7803, 7804, 
7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Psychiatric 
Disability


In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).



The September 1946 RO rating decision determined that service 
connection was not warranted for a psychiatric disability.  
The veteran was notified of this determination in October 
1946 and he did not appeal.  An unappealed RO rating decision 
is final with the exception that a claimant may later reopen 
the claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7105 (West 1991) (previously Veterans 
Regulation No. 2(a), pt. II, par. III; VA regulation 1008, 
effective Jan. 25, 1936 to Dec. 31, 1957); 38 C.F.R. 
§ 3.160(d) (1998).  The question now presented is whether new 
and material evidence has been submitted, since the September 
1946 RO rating to permit reopening of the claim.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For evidence to be deemed 
new, it must not be cumulative or redundant.  For evidence to 
be new and material it must be of such significance that, 
alone or with the other evidence of record, it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  New evidence is probative when it tends to prove 
or actually proves an issue; that is, it tends to prove the 
merits of the claim as to each essential element that was a 
specified basis for the last disallowance of the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).



The evidence of record at the time of the unappealed 
September 1946 RO rating decision consisted of statements 
from the veteran to the effect that he had recollections of 
combat experiences and other psychiatric problems, and VA and 
service medical records that showed he was in a plane crash 
and sustained various injuries, but did not show the presence 
of a psychiatric disorder.  Since the September 1946 RO 
rating decision, additional statements from the veteran have 
been received to the effect that he has recollections of 
combat experiences and psychiatric problems, and that he has 
a psychiatric disability.  These statements are mostly 
repetitive of his prior assertions, and not new evidence.  
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Moreover, the 
veteran, as a layman, has no competence to offer a medical 
opinion as to the presence of a chronic psychiatric disorder, 
and his statements in this regard are not considered material 
evidence to reopen the claim.  Moray v. Brown, 5 Vet. App. 
211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Evidence submitted since the September 1946 RO rating 
decision also includes VA and private medical reports that do 
not show that he has a psychiatric disability, and newspaper 
articles showing that he was the lone survivor of a plane 
crash during World War II.  This evidence is essentially 
cumulative of evidence of record in September 1946, 
indicating that the veteran suffered hardships during World 
War II, but not showing the presence of a psychiatric 
disorder.  Hence, this evidence is not considered new.  The 
evidence received since September 1946 does not tend to prove 
the merits of the veteran's claim because it does not show 
that he has a chronic psychiatric disability.  Nor is the 
recently submitted evidence of such significance that it must 
be considered in order to fairly decide the merits of his 
claim for service connection for a psychiatric disability.  
Hence, this evidence is not material.


The Board recognizes that the veteran sustained various 
hardships during World War II and the request from his 
representative to remand the case to the RO in order to have 
the veteran undergo a VA psychiatric examination prior to 
appellate consideration of his application to reopen the 
claim for service connection for a psychiatric disability, 
but the veteran has submitted no new and material evidence 
and there is no basis to reopen this claim and to assist him 
in the development of facts pertinent to such a claim.  
Hence, the September 1946 RO rating decision, denying service 
connection for a psychiatric disability, remains final.


The veteran is advised that he may reopen the claim for 
service connection for a psychiatric disability at any time 
by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).



II.  Service Connection for Disorders of the Feet, Including 
a Disorder Manifested by Ulcers, Corns, and Calluses, and a 
Skin Condition


The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for disorders of the feet; that is, 
evidence which shows that his claim is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must, as a matter of law, be denied, and there is no duty on 
the VA to assist him further in the development of the claim.  
Murphy at 81.  The United States Court of Veterans Appeals 
(Court) has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  "In order for a 
claim to be well-grounded, there must be competent evidence 
of current disability (a medical diagnosis) ...; of 
incurrence or aggravation of a disease or injury in service 
(lay or medical testimony), ...; and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence)." Caluza v. Brown, 7 Vet. App. 498 
(1995).


The 1943-1945 service medical records show that the veteran 
sustained various injuries in a airplane crash in India in 
February 1945.  Initial examination revealed a chronic simple 
fracture-dislocation, unreduced, of the right ankle with 
brawny edema of the entire foot and ankle and two indurated 
ulcers of the heel.  X-rays findings were simple, complete, 
fracture with incomplete dislocation at the tibio-tarsal 
joint, involving both malleoli, of 24 days duration when 
first brought under treatment.  The fracture dislocation was 
reduced by closed manipulative means under sodium pentothal 
anesthesia on March 1, 1945, and immobilized in plaster-of-
Paris boot cast with incorporated walking iron.  Penicillin 
was given.  The ulcers were debrided, covered with Vaseline 
gauze and felt pads under the cast to alleviate cast 
pressure.  The diagnoses at the time of his transfer to the 
zone of the interior in April 1945 were fracture, simple, 
complete, right ankle, fibular and tibial malleoli; and 
dislocation, simple, incomplete, right, tibio-tarsal 
articulation.  Reports of his subsequent hospitalizations and 
a certificate of disability for discharge in December 1945 do 
not show the presence of additional disorders of the feet, 
including a disorder manifested by ulcers, corns, and 
calluses or a skin condition of the feet.


The post-service medical records show that the veteran was 
treated and examined for various conditions in the late 
1940's, the 1950's, 1970's, 1980's, and 1990's.  These 
records do not reveal the presence of additional disorders of 
the feet, including a disorder manifested by plantar lesions, 
ulcer, and onychomycosis of the toenails, until the 1970's or 
later, and these records do not link any of these foot 
conditions to an incident of service or to a service-
connected disability.  A claim is not well grounded where 
there is no medical evidence showing a nexus between a 
current disability and service or to a service-connected 
disability.  Caluza, 7 Vet. App. 498.

The veteran asserts that he has disorders of the feet, 
including a disorder manifested by ulcers, corns, and 
calluses, and a skin condition, which are causally related to 
his service connected right ankle disability, but this lay 
evidence is not sufficient to support a claim for disability 
based on medical causation.  Espiritu, 2 Vet. App. 492.


In this case, the service medical records indicate that the 
veteran sustained various acute disorders of the right foot 
in service in addition to the chronic service-connected 
residuals of a right foot fracture, including edema and 
ulcers, but there is no competent (medical) evidence linking 
the veteran's current disorders of the feet, including a 
disorder manifested by ulcers, corns, and calluses or skin 
condition, first found many years after service, to an 
incident of service, including the acute right foot 
conditions treated in service, or to a service-connected 
disability, including the residuals of fracture of the right 
ankle.  Hence, the claim for service connection for 
additional disorders of the feet is not plausible, and it is 
denied as not well grounded.


The Board notes that the RO denied the claim for service 
connection for disorders of the feet, including a disorder 
manifested by ulcers, corns, and calluses, and a skin 
condition, on the merits and finds no prejudice to the 
veteran in appellate denial of the claims as not well 
grounded.  Edenfield v. Brown, 8 Vet. App. 384 (1995).


The veteran is advised that he may reopen the claim for 
service connection for disorders of the feet, including a 
disorder manifested by ulcers, corns, and calluses, and a 
skin condition, at any time by notifying the RO of such an 
intention and submitting supporting evidence.  An example of 
supporting evidence is a medical report showing the presence 
of the claimed disorder with an opinion linking it to an 
incident of service or to a service-connected disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


III.  Higher Evaluations for Residuals of Right Ankle 
Fracture, Total Left Knee Replacement, Arthritis of the 
Spine, and a Scar of the Occipital Area

The veteran's claims being discussed in this section of the 
Board's decision are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to these claims and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, f a staged 
rating, from the initial effective date forward.  See 
Fenderson v. West, No. 96-947 (U.S. Vet. App. January 20, 
1999).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  An evaluation of 
the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

With regard to the claim for an increased evaluation for the 
residuals of right ankle fracture, the service medical 
records show that the veteran sustained a malunion of 
fracture, right ankle, moderate, secondary to fracture, 
complete, compound, right ankle, fibular and tibial malleoli; 
and dislocation simple, incomplete, right tibiotarsal 
articulation, in a plane crash in February 1945.  A December 
1945 RO rating decision assigned a prestabilization rating of 
50 percent for these conditions, effective from December 
1945.  Following a VA examination in August 1946, the 
September 1946 RO rating decision terminated the 50 percent 
prestabilization rating as of July 31, 1946; granted service 
connection for malunion of fracture of the right ankle 
secondary to fracture, complete, compound of fibular and 
tibial malleoli with scars and traumatic arthritis, and 
assigned a 30 percent rating for this condition from August 
1946; and granted service connection for a healed scar in the 
occipital region and assigned a zero percent rating for this 
condition from August 1946.  

A summary of the veteran's hospitalization at a VA medical 
facility from May to June 1950 shows that he underwent a 
neurectomy of the right ankle joint.  The final diagnosis was 
traumatic arthritis of the right ankle joint.  

An October 1950 RO rating decision increased the evaluation 
for the right ankle disorder from 30 to 100 percent from June 
6 to 12, 1950, under the provisions of Extension 2-A, (now 
38 C.F.R. § 4.29) based on his hospital treatment for this 
condition.  From June 13, 1950, the 30 percent rating was 
resumed.  The 30 percent rating, assigned under diagnostic 
code 5262, has remained unchanged since then.

VA and private medical reports show that the veteran was 
treated and examined for various conditions in the 1970's, 
1980's, and 1990's.  The more salient medical reports with 
regard to the issues being discussed in this section of the 
Board's decision are discussed in the following paragraphs in 
connection with each disability.

A private medical report of X-rays of the right ankle in July 
1994 shows an impression of severe degenerative changes 
involving the right ankle joint, status post fracture, with 
complete fusion of the joint.

The veteran underwent a VA scar examination in January 1995.  
On the dorsum of the right foot there was a surgical scar 12 
centimeters in length and approximately 2 millimeters in 
width.  Approximately through it, there was an approximately 
dime size in shape atrophic scar.

In January 1995, the veteran underwent a VA neurological 
examination.  There was a distal sensory loss, particularly 
for vibration in the feet.  Right ankle jerk was absent, 
otherwise reflexes were 2+.  His strength was generally 5/5.  
Mass, tone and bulk were normal.  Coordination was intact.  
The symptomatology was considered most probably 
musculoskeletal due to arthritis in the right ankle.  Because 
of some decreased sensation in the lower extremity, he was 
scheduled for EMG(electromyograph) studies.  

The veteran underwent a VA medical examination in March 1995.  
He complained of constant pain in the right ankle area.  
There was marked mediolateral malleolar deformity.  Range of 
motion was zero degrees of dorsiflexion and 30 degrees of 
plantar flexion.  He walked with a slight limp.  He also had 
an anterior talar dome scar from a previous surgery to remove 
a nerve for pain control many years ago.  The diagnosis was 
severe post traumatic degenerative arthritis of the right 
ankle, status post fracture of the right medial malleolus 
with malunion of the lateral malleolus.

The report of VA EMG studies conducted in May 1995 shows 
electrical evidence to support a diagnosis of right tibial 
neuropathy, a right peroneal neuropathy probably affecting 
the deep peroneal branch distal to the tibialis anterior with 
entrapment of the distal portion, and evidence for a 
diagnosis of a mild axonal degeneration sensory motor 
neuropathy that was predominantly sensory.

The veteran underwent a VA medical examination in October 
1996.  He complained of right ankle pain.  There was 
deformity swelling of the right ankle secondary to malunion 
fracture.  Range of motion of the right ankle was 
dorsiflexion to zero degrees and plantar flexion of 15 
degrees.  X-rays of the right ankle in June 1996 reportedly 
showed severe degenerative changes of the entire right ankle 
joint with a healed malunion fracture of the lateral 
malleolus.  The right ankle jerk was zero to 1+.  The 
diagnoses were traumatic arthritis of the right ankle with 
malunion healing of lateral malleolar fracture and traumatic 
arthritis of the forefoot.  It was noted that EMG studies of 
the right lower extremity revealed a right tibial neuropathy.

An addendum dated in April 1997 to the report of the October 
1996 VA examination is to the effect that the neuropathy of 
the right lower leg appeared to be reasonably related to the 
service-connected right ankle disorder.

Malunion of the tibia and fibula of either lower extremity 
warrants a 20 percent rating when the disability results in 
moderate knee or ankle disability.  A 30 percent evaluation 
requires that the malunion produce marked knee or ankle 
disability.  Nonunion of the tibia and fibula of either lower 
extremity warrants a 40 percent rating if there is loose 
motion requiring a brace.  38 C.F.R. § 4.71a, Code 5262.

Ankylosis of an ankle warrants a 30 percent rating if the 
ankle is fixed in plantar flexion at an angle between 30 
degrees and 40 degrees or in dorsiflexion at an angle between 
zero degrees and 10 degrees.  A 40 percent rating for 
ankylosis of an ankle requires that the ankle be fixed in 
plantar flexion at an angle of more than 40 degrees; in 
dorsiflexion at an angle of more than 10 degrees; or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Code 5270.

Moderate limitation of motion of an ankle warrants a 
10 percent evaluation.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.

The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.


In this case, the RO has assigned a 30 percent rating for the 
residuals of fracture of the right ankle under diagnostic 
code 5262.  This is the maximum schedular evaluation for this 
condition in the absence of nonunion of the right tibia and 
fibula or ankylosis of the right ankle in plantar flexion at 
an angle of more than 40 degrees or in dorsiflexion at an 
angle of more than 10 degrees.  These manifestations are not 
found and the evidence does not support the assignment of a 
40 percent rating for the right ankle disorder under 
diagnostic code 5262 or 5270.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that in evaluating a 
service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the evidence shows that the veteran has zero degrees 
dorsiflexion and 15 degrees of plantar flexion of the right 
ankle or marked limitation of motion, but does not indicate 
the presence of pain with motion of this joint.  These 
findings were considered in the assignment of the 30 percent 
rating for the right ankle disorder that requires malunion of 
the tibia and fibula with marked impairment.

The report of the veteran's VA scar examination in January 
1995 shows the presence of an atrophic scar on the dorsum of 
the right foot, but the overall medical evidence does not 
indicate that this scar is symptomatic.  Reports of the 
veteran's VA examination in 1995 and 1996 indicate the 
presence of neuropathy of the right lower leg that is sensory 
in nature, but the medical evidence does not indicate that 
this condition produces additional functional impairment of 
the right ankle.  Under the circumstances, the Board finds 
that the evidence does not support the assignment of separate 
evaluations for the scar of the right foot and the neuropathy 
of the right lower leg.

After consideration of all the evidence, including the 
assertions of the veteran that his right ankle disability is 
more severe than currently rated, the Board finds that the 
current 30 percent rating for the right ankle disorder best 
reflects his disability picture and that the preponderance of 
the evidence is against the claim for a higher rating for 
this condition.  Hence, the claim is denied.

With regard to the claim for the total left knee replacement, 
private medical reports show that the veteran underwent total 
left knee replacement in March 1991.  A private medical 
report of X-rays of the left knee in July 1994 reveals status 
post left total knee replacement with components maintained 
in excellent position and alignment.

The report of the veteran's VA scar examination in January 
1995 shows a 9 centimeter surgical scar on the left knee.  
The report of his VA neurological examination in January 1995 
also notes the presence of this scar.   The report of his VA 
medical examination in October 1996 notes the presence of 
range of motion of the left knee of zero to 100 degrees.  
There was no left knee instability.   The report of the 
January 1995 VA neurological examination and October 1996 VA 
medical examination note the presence of a total left knee 
replacement.  An addendum dated in June 1997 to the report of 
the October 1996 VA medical examination is to the effect that 
the left total knee replacement is causally related to the 
service-connected right ankle disability.

A review of the record shows that the RO granted service 
connection for total left knee replacement in 1997 and 
assigned a 30 percent rating under diagnostic code 5055.  The 
veteran's claim for an increased rating for his right ankle 
disability, received in November 1993, was ultimately 
identified as the date of claim and the effective date for 
the 30 percent rating.  Replacement of either knee joint with 
a prosthesis warrants a 100 percent evaluation for a one-year 
period following implantation of the prosthesis.  This period 
commences at the conclusion of the initial grant of a total 
rating for one month following hospital discharge pursuant to 
38 C.F.R. § 4.30.  Thereafter, a 60 percent evaluation is 
warranted if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  With intermediate degrees of residual weakness, 
pain or limitation of motion, the disability will be rated be 
rated by analogy to diagnostic codes 5256, 5261 or 5262.  The 
minimum evaluation is 30 percent.  38 C.F.R. § 4.71a, Code 
5055.  The Board finds that a "staged" rating is not 
appropriate here, as the effective date for compensation was 
considerably later that the year following hospital 
discharge.  That is, the period during which the 100 percent 
rating required by Code 5055 would have applied had expired 
well before the earliest date for compensation.

In this case, the medical evidence does not indicate the 
presence of ankylosis of the left knee or severe limitation 
of motion of the left knee with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, dealing with 
functional impairment due to pain, to support a rating of 
30 percent under diagnostic codes 5256, 5261 or 5262 with 
consideration of the standard ranges of motion of the knee 
found at 38 C.F.R. § 4.71, Plate II.  Under the 
circumstances, the Board will consider the claim for a higher 
rating for the total left knee replacement under diagnostic 
code 5055, as did the RO.

The medical evidence does not indicate the presence of severe 
weakness or limitation of motion of the left knee to support 
a 60 percent rating for the total knee replacement under 
diagnostic code 5055.  The private medical report of X-rays 
of the left knee in July 1994 show that the left total knee 
replacement with prosthetic components is maintained in 
excellent position and alignment, and there is no medical 
evidence showing severe problems associated with the left 
knee replacement.

The report of the veteran's VA scar examination in January 
1995 shows the presence of a left knee surgical scar, but the 
medical evidence does not indicate that this scar is 
symptomatic.  Under the circumstances, a separate compensable 
evaluation is not warranted for this scar under diagnostic 
code 7803, 7804 or 7805.

The preponderance of the evidence is against the claim for a 
higher rating for the total left knee replacement, and the 
claim is denied.

With regard to the claim for an increased evaluation for the 
arthritis of the spine, the report of the veteran's VA 
neurological examination in January 1995 reveals no 
significant neurological deficits attributable to a low back 
disability.  At the October 1996 VA examination, the veteran 
complained of back pain.  X-rays of the lumbar spine were 
found to show anterior osteophytic spurs between L2-L4, 
narrowing and sclerosis of L4-S1 facet joints with 
spondylosis and facet joint arthropathy.  It was noted that 
the VA EMG of May 1995 revealed L5/S1 radiculopathy, greater 
on the right than on the left.  There were no postural 
abnormalities found on examination of the spine.  Musculature 
of the back was normal.  Range of motion was forward flexion 
to 90 degrees, backward extension to 30 degrees, left lateral 
flexion to 20 degrees, right lateral flexion to 22 degrees, 
rotation to the left to 15 degrees, and rotation to the right 
to 20 degrees.  There was no specific evidence of pain.  The 
diagnoses were spondylosis of the lumbar spine and facet 
joint arthropathy.  

In a June 1997 addendum to the report of the October 1996 VA 
medical examination, the examiner who conducted the 
examination opined to the effect that the arthritis of the 
spine was causally related to the service-connected right 
ankle disorder.

A November 1997 RO rating decision granted secondary service 
connection for arthritis of the spine and assigned a 
10 percent rating under diagnostic codes 5003-5292.  As with 
the knee, the effective date assigned was in November 1993, 
the date of receipt of a claim for an increased rating for 
the right ankle disability.  Again, the Board finds that a 
"staged" rating is not appropriate as the disability has 
been fairly stable from November 1993 to the present.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.

A review of the record shows that service connection has been 
granted for arthritis of the lumbosacral spine and that an 
evaluation was assigned under diagnostic code 5292.  The 
evidence indicates that the veteran's arthritis affects the 
lumbosacral spine, and a rating for a low back condition may 
be assigned under diagnostic code 5293 or 5295.  Although, no 
more than one rating may be assigned without violating the 
rule against the pyramiding of disabilities.  38 C.F.R. 
§ 4.14.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The medical evidence shows that the veteran's low back 
condition is manifested primarily by arthritis of the 
lumbosacral spine, subjective complaints of pain, and mild 
limitation of motion, and that a 10 percent rating under 
diagnostic code 5292 best represents his disability picture.  
The evidence does not indicate the presence of significant 
neurological deficits, muscle spasms, moderate limitation of 
motion or other manifestations associated with the low back 
condition to support the assignment of a rating in excess of 
10 percent for the low back disorder under the above-noted 
diagnostic codes.


In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  Here, 
the only reported limitation of motion is mild.  While the 
veteran complained of back pain at the October 1996 VA 
medical examination, the examiner found no specific evidence 
of pain on motion.  It appears that the mild limitation of 
motion of the lumbar spine is the most prominent feature of 
disability, and that the low back disability is best 
evaluated as 10 percent disabling under Diagnostic Code 5292, 
as noted above.

The preponderance of the evidence is against the claim for an 
increased rating for the arthritis of the lumbosacral spine, 
and the claim is denied.

With regard to the claim for an increased evaluation for a 
scar of the occipital area, the service medical records show 
that the veteran received a scalp laceration in the occipital 
area in the airplane crash in February 1945 that was healed 
at the time of initial hospitalization.  The September 1946 
RO rating decision granted service connection for a scar in 
the occipital area and assigned a zero percent rating from 
August 1946.

The veteran underwent a VA medical examination in November 
1949.  A 2-inch scar of the occipital region was found.  He 
also had a 3/4-inch disfiguring scar on the bridge of the nose.

A December 1949 RO rating decision increased the evaluation 
for the scar of the occipital region from zero to 10 percent, 
effective from November 1949.  This 10 percent rating has 
remained unchanged since then.


At the January 1995 VA scar examination the veteran had an 
approximately 12 millimeter long and one millimeter deep scar 
on the bridge of the nose.  No scar in the occipital area was 
found.


A noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring.  A 30 percent 
evaluation requires that such a scar be severely disfiguring 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Code 7800.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.

The evidence does not show the presence of a symptomatic scar 
of the occipital region.  Hence, an increased evaluation for 
such a scar is not warranted under the above-noted diagnostic 
codes.

The Board notes that the veteran has a scar on the bridge of 
his nose, but service connection is not in effect for this 
scar.  Under the circumstances, the manifestations of this 
scar may not be considered in the evaluation of the service-
connected scar of the occipital region.  38 C.F.R. § 4.14.

The 10 percent rating for the scar of the veteran's occipital 
region is protected under the provisions of 38 U.S.C.A. § 110 
(West 1991) because this evaluation has been in effect for 20 
years.  The preponderance of the evidence, however, is 
against the claim for an increased evaluation for this scar, 
and the claim is denied.

Since the preponderance of the evidence is against the claims 
for increased ratings for the various disabilities considered 
in this section of the Board's decision, the benefit of the 
doubt doctrine is not for application with regard to these 
claims.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim for service connection 
for a psychiatric disorder is denied.

The claim for service connection for disorders of the feet, 
including a disorder manifested by ulcers, corns, and 
calluses, and a skin condition, is denied as not well 
grounded.

Entitlement to an increased evaluation for residuals of 
fracture of the right ankle is denied.

Entitlement to a higher initial evaluation for total left 
knee replacement is denied.

Entitlement to a higher initial evaluation for arthritis of 
the lumbosacral spine is denied.

Entitlement to an increased evaluation for a scar of the 
occipital region is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 22 -


